675 S.E.2d 364 (2009)
Said Abdullah HAKIM
v.
Sandra F. THOMAS, Supt. IV.
No. 94P09-2.
Supreme Court of North Carolina.
March 19, 2009.
Said Abdullah Hakim, Pro Se.
Catherine F. Jordan, Assistant Attorney General, for Sandra Thomas.

ORDER
Upon consideration of the application filed by Plaintiff on the 20th day of March 2009 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Lenoir County:
"Denied by order of the Court in conference, this the 19th day of March 2009."